16‐2592‐cv 
Bethpage Water Dist. v. Northrop Grumman Corp., Northrop Grumman Systems Corp. 
  
                                          UNITED STATES COURT OF APPEALS 
                                              FOR THE SECOND CIRCUIT 
                                                                        

                                                  August Term 2017 

                 (Argued:  September 29, 2017      Decided:  March 2, 2018) 
                                                
                                   Docket No. 16‐2592‐cv 
                                                              

                                                                                   

                                              BETHPAGE WATER DISTRICT, 
                                                                                  
                                                           Plaintiff‐Appellant, 
 
                                                            v. 
                                                              
                                  NORTHROP GRUMMAN CORPORATION,  
                               NORTHROP GRUMMAN SYSTEMS CORPORATION, 
                                                 
                                                   Defendants‐Appellees.  
 

                                                                                   
                                                              
                          ON APPEAL FROM THE UNITED STATES DISTRICT COURT  
                               FOR THE EASTERN DISTRICT OF NEW YORK 
                                                                 
Before: 
                          CHIN and DRONEY, Circuit Judges, and RESTANI, Judge.* 
                                                              

                                                                                   
 
                                              
 Judge Jane A. Restani, United States Court of International Trade, sitting by 
*

designation. 
                                                                                     

             Appeal from a judgment of the United States District Court for the 

Eastern District of New York (Feuerstein, J.), entered pursuant to an order 

granting a motion for partial summary judgment dismissing plaintiff‐appellantʹs 

claims of nuisance, trespass, and negligence arising from water contamination as 

barred by the statute of limitations. 

             AFFIRMED. 
                                                             
                                               
                                         ALANI GOLANSKI (Curt D. Marshall, Robin 
                                                   L. Greenwald, on the brief), 
                                                   Weitz & Luxenberg, P.C., New 
                                                   York, New York, for Plaintiff‐
                                                   Appellant Bethpage Water 
                                                   District. 
 
                                         MARK A. CHERTOK (Elizabeth Knauer, 
                                                   Adam Stolorow, Victoria S. 
                                                   Treanor, on the brief), Sive, 
                                                   Paget & Riesel, P.C., New 
                                                   York, New York, for 
                                                   Defendants‐Appellees Northrop 
                                                   Grumman Corporation, Northrop 
                                                   Grumman Systems Corporation.   
                                                          
CHIN, Circuit Judge:  

             This case involves drinking water contamination caused by the 

activities of defendants‐appellees Northrop Grumman Corporation and 

Northrop Grumman Systems Corporation (together, ʺNorthrop Grummanʺ) in 



                                             ‐2‐ 
                                                                                        

Bethpage, Long Island.  Plaintiff‐appellant Bethpage Water District (the 

ʺDistrictʺ) sued Northrop Grumman below for negligence, trespass, and nuisance 

based on groundwater contamination in Bethpage, and seeks damages for the 

cost of remediation.   

             Northrop Grumman filed a motion for partial summary judgment, 

arguing that the Districtʹs claims are barred by the three‐year statute of 

limitations found in N.Y. C.P.L.R. § 214‐c(2), which governs pollution claims.  

The magistrate judge (Shields, J.) issued a report and recommendation (ʺR&Rʺ) 

recommending that the motion be granted.  The district court (Feuerstein, J.) 

adopted the R&R.   

             On appeal, the principal question is when a cause of action for 

groundwater pollution accrues, so as to trigger the statute of limitations.  

Northrop Grumman argues that a cause of action accrues when the water 

provider learns that contamination threatens water quality to such an extent that 

remedial action must be promptly taken, even if the contamination has not yet 

reached the water source.  The District argues that the statute of limitations does 

not accrue until contamination is actually detected in the water source itself.  We 




                                         ‐3‐ 
                                                                                         

affirm the decision of the district court and hold that the Districtʹs claims are 

time‐barred.   

                                  BACKGROUND 

A.    Facts 

      1.       The Pollution and Threat to the District 

               The District provides drinking water to the residents of the Town of 

Bethpage (ʺBethpageʺ) and its environs from the Long Island Aquifer System.  

Because the Long Island Aquifer System is the principal drinking water source 

for the area, it has been classified as a ʺsole sourceʺ aquifer under the Safe 

Drinking Water Act, 42 U.S.C. § 300f.  Although the District employs eight 

different wells to provide drinking water, only two wells are at issue in this suit: 

Well 4‐1 and Well 4‐2 located at Plant 4.     

               Beginning in the 1930s, the Grumman Corporation (ʺGrummanʺ) 

conducted manufacturing activities on its 600‐acre property in Bethpage (the 

ʺPropertyʺ), including manufacturing heavy industrial and military equipment 

during World War II.  In 1994, Grumman was bought by Northrop Corporation.   

               At some point, volatile organic compounds (ʺVOCsʺ) from 

Grummanʹs property began to contaminate the groundwater in Bethpage.  The 




                                          ‐4‐ 
                                                                                          

primary VOC contaminating the water was trichloroethylene (ʺTCEʺ), which has 

been linked to liver problems and is a possible carcinogen.1  The Maximum 

Contaminant Level (ʺMCLʺ) for TCE is 5 μg/L (micrograms per liter).2  There are 

three different sites involved in this litigation, known as ʺOperable Units.ʺ3  

                a.    Operable Units One and Two 
                    
                   In 1983, the New York State Department of Environmental 

Conservation (ʺDECʺ) listed the Property, known as the Grumman Aeropsace‐

Bethpage Facility Site, in the Registry of Inactive Hazardous Waste Disposal 

Sites.   

                      In 1990, Grumman entered into a Consent Order with DEC to 

conduct a Remedial Investigation/Feasibility Study (ʺRI/FSʺ) to analyze 




                                              
1     See EPA, National Primary Drinking Water Regulations (2009), https://www.epa.gov/ 
sites/production/files/2016‐06/documents/npwdr_complete_table.pdf. 
2     ʺMaximum Contaminant Levelsʺ are federally set maximum allowable 

concentrations of contaminants in drinking water and are set ʺas close to the health 
goals as possible, considering cost, benefits and the ability of public water systems to 
detect and remove contaminants using suitable treatment technologies.ʺ  EPA, What are 
EPAʹs Drinking Water Regulations for Trichloroethylene?, https://safewater.zendesk.com/ 
hc/en‐us/articles/212075407‐4‐What‐are‐EPA‐s‐drinking‐water‐regulations‐for‐
trichloroethylene (last visited Feb. 28, 2017).   
3     An Operable Unit ʺrepresents a portion of a remedial program for a site that for 

technical or administrative reasons can be addressed separately to investigate, eliminate 
or mitigate a release, threat of release or exposure pathway resulting from the site 
contamination.ʺ  App. at 636.  


                                                 ‐5‐ 
                                                                                                          

contamination at the Property.4  As part of the RI/FS process, DEC identified two 

sites of contamination: (1) the Property, which it designated as Operable Unit 1 

(ʺOU1ʺ), and (2) the plume of contamination associated with the Property, which 

it designated as Operable Unit 2 (ʺOU2ʺ). 

                      In 1994, the District and Grumman entered into a tolling agreement 

(the ʺ1994 Agreementʺ) to address VOC contamination from OU1 and OU2 in 

Well 4‐1 and Well 4‐2 at Plant 4.  In the 1994 Agreement, Grumman admitted that 

the ʺsource of the contaminantsʺ at Plant 4 was ʺlocated on property owned by 

Grumman.ʺ  The Agreement also provided that: 

                                 (1)        Grumman would pay $1.5 million for an air stripping 
                                            tower (ʺASTʺ)5 to remove VOCs and protect Plant 4, up 
                                            to a concentration of 600 parts per billion (ʺppbʺ) total 
                                            VOCs, and 
                                             
                                 (2)        The District would not make any further demand for 
                                            pollution remediation at Plant 4 for ʺcontaminants 
                                            identified to date.ʺ  App. 16. 

                                              
4      A Remedial Investigation is conducted to ascertain the nature and extent of the 
contamination, and a Feasibility Study is designed to determine remedies for the 
contamination.  See N.Y. Depʹt of Envtl. Conservation, Remedial Investigation/Feasibility 
Study, http://www.dec.ny.gov/chemical/8658.html (last visited Dec. 7, 2017). 
5     Air stripping is the process of removing VOCs from contaminated groundwater or 

surface water by moving air through the water.  Because VOCs evaporate easily, the air 
passing through the contaminated water accelerates the removal of the VOCs.  Air 
stripping is usually performed by use of an air stripper or an aeration tank.  See EPA, A 
Citizenʹs Guide to Air Stripping, https://www3.epa.gov/region9/superfund/ 
montrose/pdf/outreach/air‐stripping.pdf.  


                                                          ‐6‐ 
                                                                                      

             
The following forms of damages were expressly excluded from the Agreement:  
             
                  (1)   any damages incurred by the District for migration of 
                        the existing contamination;   
                       
                  (2)   any damages incurred by the District caused by the 
                        discovery of ʺnew contaminants or an increase in the 
                        present levels of the already identified contaminants to 
                        a total of 600 [ppb], excluding pollution from sources 
                        other than Grumman,ʺ App. 15;  
                       
                  (3)   any additional costs incurred by the District if the ASTs 
                        ʺbecome obsolete or require modificationsʺ to address 
                        ʺnew drinking water standards,ʺ App. 15;   
                       
                  (4)   any damages from ʺthe discovery of contaminants in 
                        any other part of the Water District not already 
                        described,ʺ App. 15; and 
                   
                  (5)  any damages arising from contamination covered by 
                        the Agreement, incurred by the District as a result of 
                        ʺgovernment remediation programs,ʺ App. 15.   
             
         b.    Operable Unit Three 
                 
            In October 1962, Grumman donated approximately 12 acres of land 

to the Town, including 3.75 acres that were used between 1949 and 1962 as 

settling ponds to ʺdewater . . . sludge, including neutraliz[ing] chromic acid 

waste, from the waste water treatment facilityʺ located at the Property.  App. 635. 

 




                                        ‐7‐ 
                                                                                            

 After contamination from the area was found to threaten groundwater, DEC 

designated the parcel as Operable Unit (ʺOU 3ʺ) in 2005. 

           2.         Remedial Actions 
 
                      Northrop Grummanʹs argument turns on when the pollution was 

detected in the groundwater and the subsequent actions taken by the District to 

address the threat of pollution.  Between June 2007 and February 2013, the threat 

of groundwater pollution generated a great deal of activity, much of it on the 

part of the District.    

                a.     Soil Sampling 
                      
                     Beginning in 2007, soil samples taken by environmental consultants 

indicated the existence and extent of the contamination.   

                                            i.   Vertical Profile Boring 104 

                      In June 2007, Northrop Grummanʹs consultant Arcadis took 

groundwater samples from Vertical Profile Boring 104 (ʺVPB‐104ʺ),6 which 

showed VOC contamination at 6,300 μg/L threatening the water in Well 4‐1 and 


                                              
6     Vertical profile boring involves drilling holes into the ground to obtain 
groundwater and soil samples used to determine the presence of contamination.  See 
generally Minn. Stormwater Manual, Understanding and Interpreting Soils and Soil Boring 
Reports for Infiltration BMPs, https://stormwater.pca.state.mn.us/index.php?title= 
Understanding_and_interpreting_soils_and_soil_boring_reports_for_infiltration_BMPs 
(last modified Feb. 13, 2017).    


                                                          ‐8‐ 
                                                                                        

Well 4‐2.  On June 19, 2007, the Districtʹs engineers, H2M Engineers and 

Architects (ʺH2Mʺ), sent an email to DEC stating that VPB‐104 results showed 

ʺanother apparently massive plumeʺ of contamination.  App. 1273 ¶ 29.  On July 

10, 2007, H2M sent a letter to DEC stating that the groundwater contamination 

from VPB‐104 was related to OU3, and asking DEC to investigate the new plume 

because the ʺimminent threat of groundwater contamination to public supply 

wells . . . would likely exceed the existing treatment system capacity at Plant 4.ʺ 

App. 1273 ¶ 31.  By October 30, 2007, H2M was so concerned about the 

ʺexcessive contaminationʺ at VPB‐104 that it informed DEC that if the 

contamination reached the wells, ʺthe existing treatment system would be 

rendered ineffective.ʺ  App. 1273 ¶ 32.  

                          ii.   Vertical Profile Boring 116 

             In a letter to DEC dated April 28, 2008, H2M described VOC 

contamination found on April 8, 2008 in a new VPB test, VPB‐116, as being in the 

ʺheart of the screen zoneʺ for Well 4‐1 and Well 4‐2, and noted that 

contamination at 1,900 μg/L would ʺrender the existing treatment system 

useless.ʺ  App. 1274 ¶ 34.  H2M also noted that because the contamination was 

ʺonly 700 feet away from the plant and [wa]s in the zone of capture of the supply 




                                            ‐9‐ 
                                                                                      

wells, it [wa]s only a matter of time until excessive contamination hit[] the 

supply wells.  This time frame could be within the next 12 months.ʺ  Id. 

         b.     Construction of Remediation Measures 

                          i.    The Second AST 

             In October 2008, H2M submitted an engineering report (the ʺ2008 

Engineering Reportʺ) to the Board of Commissioners for the District (the ʺBoard 

of Commissionersʺ).  The 2008 Engineering Report, which addressed the need for 

a second AST, stated that a VPB conducted 700 feet upgradient from Plant 4 

showed concentrations of VOCs that ʺ[we]re too great and would overcome the 

existing treatment system at Plant No. 4 and not allow for complete removal of 

VOC contamination.ʺ  App. 764.  It also stated that Plant 4 was expected to ʺbe 

significantly impacted by extremely high VOC levels in the very near future.ʺ  

App. 816.  Because the existing air stripping treatment system would be 

insufficient to address the expected increase, a second air stripping tower would 

be needed, at an estimated cost of $4.3 million.  In February 2009, H2M 

submitted the 2008 Engineering Report to the Nassau County Department of 

Health (ʺNCDOHʺ) for approval of the proposed AST at Plant 4.  On June 30, 




                                        ‐10‐ 
                                                                                       

2009, NCDOH approved it and authorized the District to submit engineering 

plans for a second AST.   

             On July 23, 2009, the Board of Commissioners authorized the District 

to request bond financing for the construction of a second AST at Plant 4.  On 

July 30, 2009, H2M prepared a Capital Improvement Plan (ʺCIPʺ) which included 

(1) a new AST for Plant 4 designed to address VOCs ʺemanating from the former 

Grumman settling ponds [i.e., OU3],ʺ App. 1277, and (2) a new supply well.  The 

CIP stated that ʺ[w]ith the existing treatment system incapable of treating the 

higher influent levels expected to impact this site, the District must immediately 

implement the upgrade of the treatment system to properly treat both wells on 

site to avoid the loss of the production wells.ʺ  App. 959.  On July 31, 2009, the 

District asked the Towns of Oyster Bay and Hempstead (the ʺTownsʺ) for $15.5 

million in public bond financing to pay for the actions recommended in the CIP, 

including a second AST costing $3.7 million, and a new Plant 4 supply well 

costing $3.3 million.  App. 1281. 

             On November 18, 2009, counsel for the District demanded that 

Northrop Grumman pay for VOC treatment system improvements at Plant 4.  




                                         ‐11‐ 
                                                                                      

Counsel also stated that the District had authorized ʺemergency implementationʺ 

of VOC treatment systems at Plant 4.    

                         ii.    The Granular Activated Carbon Polishing 
                                System 
 
            On November 25, 2009, the Board of Commissioners held a meeting, 

the notice for which stated that ʺ[n]ew information obtained at District and H2M 

meeting with Grumman on 11/16 revealed a much greater threat to public supply 

wells at [Plant] 4.  Immediate action is required for well head protection by the 

summer 2010 pumping season.ʺ  App. 1035.  At the meeting, the District 

determined that the second AST would not be sufficient to address the higher 

level of VOCs at Plant 4, and it would need to add a granular activated carbon 

polishing system (ʺGACʺ).  The GAC ʺconstituted an interim emergency 

wellhead treatment proposal.ʺ  App. 1302 ¶ 34.    

            Toward that end, in a letter to the NCDOH dated December 17, 

2009, H2M stated that ʺ[e]mergency action is recommended and warranted to 

have the treatment system improvements immediately in place to address th[e] 

imminent threatʺ that the OU3 plume posed to Plant 4.  App. 1005‐06.  H2M 

asked NCDOH to recognize the need for a GAC system to be installed 

expeditiously in addition to a second AST, because there was ʺnot enough time 



                                        ‐12‐ 
                                                                                          

available to the District to wait for the completion of the new air stripping 

system.ʺ  App. 1006.  H2M stated that the contamination revealed by VPB‐116 

would overwhelm the Plant 4 treatment systems by spring 2010, and proposed 

that the GAC be operational by May 2010, and the additional AST be operational 

by May 2011.     

                          iii.   Declaration of Emergency 

             On December 23, 2009, H2M sent a letter to the District stating that 

ʺthe contamination found at [VPB 116] will likely reach Plant 4 by this springʺ 

and recommended ʺthat the District declare an emergency and expedite the 

planned improvements at Plant No. 4.ʺ  App. 1054.  The letter also cited three 

bids received by H2M for the first phase of the project, and recommended 

accepting the lowest bid.  

             On December 29, 2009, the Board of Commissioners adopted a 

resolution declaring that ʺan emergency situation affecting the public health, 

safety and welfare existsʺ and authorizing a contract to begin construction on an 

emergency GAC and a second AST.  App. 1059.  That same day, H2M sent DEC a 

letter stating that ʺ[r]ecent VOC detections have been found in the effluent of 

both Plant Nos. 4 and 6.  The District is restricted to the use of only one well at a 




                                         ‐13‐ 
                                                                                                 

time at each facility.ʺ  App. 1063.  The letter also stated that, ʺbased on the 

imminent threat that this plume has on the supply wells at Plant No. 4, one or 

more I[nterim] R[emedial] M[easures] are absolutely warranted.ʺ  App. 1064.  It 

stated: ʺ[t]his is an emergency situation for the District, as it has restricted [Plant 

No. 4] to half capacity, and as the risk of losing Plant No. 4 for the peak pumping 

season will jeopardize the districtʹs ability to meet peak domestic demand plus 

fire protection.ʺ  App. 1068. 

                      On January 5, 2010, the Town of Oyster Bay authorized a $13.95 

million bond issuance for, among other things, ʺconstruction and equipping of 

water treatment facilitiesʺ at Plant No. 4.  App. 1072.  In February 2010, NCDOH 

approved the design and plan for the emergency GAC and the second AST.  The 

GAC and AST were completed in January 2012.  

                                            iv.   Well 4‐1 and Well 4‐2 Removed from Service 
 
                      In February 2006, the District detected combined radium‐226 and 

radium‐228 in Well‐2 at levels of 5.69 picocuries per liter (ʺpCi/Lʺ).7  The District 




                                              
7     The federal standard for combined radium‐226 and radium‐228 in drinking water is 

an MCL of 5 pCi/L.  EPA, Radionuclides Rule, https://www.epa/gov/dwreginfo/ 
radionuclides‐rule (last visited Dec. 7, 2017).     



                                                        ‐14‐ 
                                                                                               

detected combined radium‐226 and radium‐228 in Well‐1 at 5.55 pCi/L in May 

2006, and at 7.03 pCi/L in September 2010.   

                      In December 2009, the District took Well 4‐2 off line in preparation 

for the installation of ʺnew VOC removal systems.ʺ  App. 1103.  In November 

2010, the District took Well 4‐1 off line in preparation for the installation of the 

GAC and AST.  In February 2013, the District took Well 4‐1 out of service 

because radium was detected at 5.87 pCi/L.    

B.         Proceedings Below 

                      On November 18, 2013, the District filed this diversity suit against 

Northrop Grumman alleging negligence, trespass, and nuisance, and seeking to 

recover the costs of remediating pollution at Plant 4, as well as punitive 

damages.    

                      On June 5, 2015, Northup Grumman moved for partial summary 

judgment seeking dismissal of the Districtʹs claims related to Plant 4 as time‐

barred.8   On February 29, 2016, the magistrate judge issued an R&R 


                                              
8     The operative complaint here is the Second Amended Complaint, filed on March 20, 
2015.  On March 24, 2014, Northrop Grumman filed a motion to dismiss the original 
complaint, arguing that it was barred by the statute of limitations.  The district court 
permitted limited discovery on the statute of limitations issue.   By Order dated 
December 3, 2014, the district court allowed Northrop Grumman to convert the motion 
to dismiss into a motion for summary judgment.    


                                                 ‐15‐ 
                                                                                               

recommending that the district court grant Northrop Grummanʹs motion for 

partial summary judgment.  The magistrate judge determined that the Districtʹs 

claims were barred by CPLR § 214‐c(2) because the statute of limitations had 

begun to run by November 2009 at the latest, based on actions taken by the 

District to remediate the contamination.  This was over three years before the 

District filed this action on November 18, 2013.  On March 31, 2016, the district 

court adopted the R&R in its entirety.   

                      On June 15, 2016, the parties submitted a stipulation of 

voluntary dismissal without prejudice as to all of the Districtʹs claims not 

dismissed by the district courtʹs March 31, 2016 order.  On July 12, 2016, the 

district court entered final judgment as to all claims.   

                      The District filed a timely notice of appeal on July 26, 2016.  This 

appeal only addresses claims regarding Plant 4, as the Districtʹs remaining claims 

have been dismissed.9  




                                              
9    On September 6, 2016, the district court granted the Districtʹs Rule 54(b) motion, 
and final judgment was entered with respect to the ʺPlant 4ʺ claims dismissed pursuant 
to the Partial Motion for Summary Judgment. 




                                                  ‐16‐ 
                                                                                          

                                     DISCUSSION 

A.    Standard of Review 

             This Court reviews a district courtʹs decision on a motion for 

summary judgment de novo and reviews facts in the light most favorable to the 

losing party.  See Watson v. United States, 865 F.3d 123, 130 n.5 (2d Cir. 2017) 

(denial of motion for summary judgment based on accrual date of claim is 

reviewed de novo); Buttry v. Gen. Signal Corp., 68 F.3d 1488, 1492 (2d Cir. 1995) 

(applying de novo review to a grant of summary judgment regardless of whether 

the motion is ʺgranted on the merits of the claim, or on an affirmative defense 

such as the statute of limitationsʺ).   

             Two issues relating to the statute of limitations are presented: (1) 

VOC contamination and (2) radium contamination. 

B.    VOC Contamination 
       
      1.   Applicable Law 

      The central issue is whether the Districtʹs claims for nuisance, trespass, and 

negligence based on VOC contamination are barred by the statute of limitations 

set forth in § 214‐c(2).  See Bano v. Union Carbide Corp., 361 F.3d 696, 709 (2d Cir. 

2004) (ʺ[A] damages claim for latent injury to property resulting from the 




                                           ‐17‐ 
                                                                                          

seepage or infiltration of a toxic foreign substance over time is governed by the 

§ 214‐c limitations period.ʺ); Jensen v. Gen. Elec. Co., 82 N.Y.2d 77, 82‐83 (1993).  

Under § 214‐c(2): 

            the three year period within which an action to recover damages for 
            personal injury or injury to property caused by the latent effects of 
            exposure to any substance or combination of substances, in any 
            form, upon or within the body or upon or within property must be 
            commenced shall be computed from the date of discovery of the injury 
            by the plaintiff or from the date when through the exercise of reasonable 
            diligence such injury should have been discovered by the plaintiff, 
            whichever is earlier. 
             
N.Y. C.P.L.R. § 214‐c(2) (emphasis added).  The New York Court of Appeals has 

held that, ʺ[f]or purposes of CPLR 214‐c, discovery occurs when, based upon an 

objective level of awareness of the dangers and consequences of the particular 

substance, ʹthe injured party discovers the primary condition on which the claim 

is based.ʹʺ  MRI Broadway Rental, Inc. v. U.S. Min. Prods. Co., 92 N.Y.2d 421, 429 

(1998) (internal citation omitted); see also Atkins v. Exxon Mobil Corp., 780 N.Y.S.2d 

666, 760 (3d Depʹt. 2004).  Thus, knowledge of both the ʺdangers and 

consequencesʺ posed by contamination and harmful impact are required.  Mere 

detection of contamination is not enough.   

             Moreover, the claim accrues when the plaintiff first discovers its 

injury, regardless of whether the defendantʹs damaging conduct continues.  See 



                                          ‐18‐ 
                                                                                          

Bano, 361 F.3d at 709; Jensen, 82 N.Y.2d at 88‐89.  This limitation only applies to 

claims for damages, not claims for injunctive relief.  Bano, 361 F.3d at 710, Jensen, 

82 N.Y.2d at 89‐90 (CPLR § 214‐c(2) applies ʺonly to actions ʹto recover 

damages.ʹʺ).  As the statute of limitations is an affirmative defense, the defendant 

bears the burden of proof.  See N.Y. C.P.L.R. § 3018(b). 

             The District filed its complaint on November 18, 2013.  Northrop 

Grumman argues that the District either sustained its injury or knew of its injury 

‐‐ the impact of contamination in the groundwater ‐‐ more than three years prior 

to filing because it was aware of the imminent threat posed by contamination 

and took remedial action well before November 18, 2010.  The District argues that 

its injury did not occur until sometime after November 18, 2010 because the 

contamination did not actually enter its wells until after November 18, 2010.  It is 

undisputed that both Northrop Grumman and the District knew contamination 

existed in the vicinity of Plant 4 before November 2010.  The question is when an 

ʺinjuryʺ sufficient to trigger the statute of limitations occurred.   

             This Court addressed a similar issue in In re Methyl Tertiary Butyl 

Ether (ʺMTBEʺ) Prod. Liab. Litig., 725 F.3d 65 (2d Cir. 2013), which involved 

MTBE contamination in drinking water in New York City (the ʺCityʺ).  Beginning 




                                          ‐19‐ 
                                                                                          

in the 1980s, Exxon Mobil and other gasoline companies used MTBE as a 

gasoline additive to increase the oxygen content in gasoline.  Id. at 78.  Gasoline 

spills and leaks led to MTBE contamination in the Cityʹs groundwater.   

             MTBE was initially detected in the groundwater in wells in Queens 

at levels below the MCL.  See In re MTBE, 2009 WL 2634749,  at *2 (S.D.N.Y. Aug. 

25, 2009).  Exxon Mobil argued that the Cityʹs claims were barred by CPLR § 214‐

c(2) because the City knew about the ʺinjuryʺ ‐‐ the presence of MTBE 

contamination in drinking water ‐‐  more than three years before filing its action 

against Exxon Mobil.  In re MTBE Prod. Liab. Litig., 725 F.3d at 111.  The City 

argued that the ʺinjuryʺ did not occur until ʺthe concentration of MTBE . . . rose 

to a level at which a reasonable water provider would have treated the water.ʺ  

Id. at 111.  It was undisputed that the City had detected MTBE at levels below the 

MCL over three years before filing suit.  See In re MTBE, 2009 WL 2634749, at *1‐

2.   Therefore, the issue was whether that was sufficient to trigger the accrual of a 

cause of action, that is, whether the statute of limitations began to run when the 

MTBE was first detected in the water or only after it reached concentrations that 

would cause a ʺreasonable water providerʺ to treat the groundwater.  In re 

MTBE, 725 F.3d at 112. 




                                         ‐20‐ 
                                                                                        

              The district court conducted an eleven‐week jury trial, in three 

phases.  Id. at 78‐79, 83.  In the third phase, the jury considered Exxonʹs claim that 

the City had failed to file within the three‐year statute of limitations because it 

knew  or should have known more than three years prior to filing that ʺthere was 

a sufficient level of MTBE in the capture zone of the . . . wellsʺ to cause an injury.  

Id. at 91.  The jury found that the Cityʹs claims were timely because Exxon failed 

to meet its burden to show that the City knew or should have known of its injury 

three years prior to suit.  Id. at 111.    

              On appeal, Exxon argued that no reasonable juror could have 

reached such a conclusion, because the statute of limitations was triggered once 

the City learned that it would need to treat the water sometime in the future.  Id. 

at 111‐112.   In other words, Exxon argued, the statute of limitations began to run 

once the City could anticipate the need for remediation.  In support of its 

argument that the City learned of this need more than three years before filing 

suit, Exxon pointed to the testimony of William Yulinsky, the Director of 

Environmental Health and Safety at the Cityʹs Department of Environmental 

Protectionʹs Bureau of Waste Water Treatment.  He testified that as early as 

September 1999, the City knew that, considering that ʺnumerous potential 




                                              ‐21‐ 
                                                                                          

sources of MTBE exist[ed] within [one] mile of Station 6, the need to treat for 

MTBE should be anticipated.ʺ  In re MTBE, 725 F.3d at 112.  Yulinsky, however, 

also testified that in 1999 and 2000, ʺit was way too soon to determine what we 

were going to need to treat for.ʺ  Id. at 91. 

                In upholding the verdict for the City, we held that the statute of 

limitations began to run only when ʺa reasonable water provider would have 

treated [the contaminated] groundwater.ʺ  Id. at 112.  In doing so, we rejected the 

idea that mere knowledge of a future need would trigger the statute of 

limitations: 

                [A]nticipat[ing] a future need to remediate MTBE does not prove 
                that the City knew in 1999 [before the statute began to run] that 
                Station Six had already been contaminated or that the contamination 
                was significant enough to justify an immediate or specific 
                remediation effort.  
 
Id.  Hence, mere knowledge of the need for future action was insufficient. 

                We also held that the mere presence of contamination in the water, 

i.e., at low levels, was not enough to trigger the statute of limitations.  The City 

conceded that MTBE was first detected in the Cityʹs water before the start of the 

statute of limitations period.  Id.  We held, however, that this was not fatal to the 

Cityʹs claims because Exxon did not prove that ʺa reasonable juror was required 




                                           ‐22‐ 
                                                                                       

to find that a reasonable water provider would have treated groundwater 

containing MTBE at these concentrations.ʺ  Id. (emphasis added); see also In re 

MTBE, 2007 WL 1601491, at *6 (S.D.N.Y. June 4, 2007) (holding that because 

ʺNew York, like other states, does not have a zero‐tolerance policy on 

contaminants in drinking water . . . . the mere detection of MTBE in wells at very 

low levels would not make a reasonable person aware of a legally‐cognizable 

injury sufficient to trigger the statute of limitationsʺ).   

              In MTBE, the contaminant was already in the water source.  The 

question was whether low levels would trigger the statute of limitations.  We 

held that low levels would not, but we made clear that at some point before the 

MCL was exceeded, the statute of limitations could be triggered ‐‐ when the 

water source was sufficiently contaminated or the threat of contamination was 

sufficiently significant to justify immediate or specific remediation.  See In re 

MTBE Prod. Liab. Litig., 725 F.3d at 112.    

       2.     Applicable Law 

              With these principles in mind, we turn to this case.  Northrop 

Grumman argues that the statute of limitations began to run when the District 

learned of the potential need to remediate, or at least when a reasonable water 




                                           ‐23‐ 
                                                                                         

provider would have taken action to protect the water.  The District argues that 

the statute of limitations should not begin until an ʺactual injuryʺ is sustained, 

which it contends would be when contamination was actually detected in the 

water in the wells.   

              Two inquiries are required, one legal and one factual: First, as a legal 

matter, may a water provider bring suit for remediation damages before the 

water source is polluted, that is, when there is a threat of pollution? And second, 

assuming so, as a factual matter, did the threat of pollution reach the point where 

the water provider should have taken immediate and specific action? 

           a.     The Legal Question 

              The District argues that state law cases support their reading that an 

ʺactual injuryʺ is required to trigger the statute of limitations.  See, e.g., 

Germantown Cent. Sch. Dist. v. Clark, Clark, Millis & Gilson, AIA, 743 N.Y.S.2d 599, 

602 (3d Depʹt 2002), affʹd, 100 N.Y.2d 202 (2003) (holding that CPLR § 214‐c(2) did 

not apply to claims to recover asbestos abatement costs caused by defendantsʹ 

negligent abatement services because statute only applies to injuries caused by 

the ʺlatent effects of exposure,ʺ and injury in this case was immediate); Hanna v. 

Motiva Enter., LLC, 839 F. Supp. 2d 654, 665 (S.D.N.Y. 2012) (holding that 




                                           ‐24‐ 
                                                                                            

presence of a strong odor on the property, installation of monitoring wells on 

nearby property, and being informed that pollution ʺmayʺ be found ʺin or aboutʺ 

their property are not sufficient to trigger the statute of limitations).  These cases, 

however, do not support the proposition that contamination must be found in 

the wells, rather than merely in the groundwater leading into the wells, for an 

injury to be sustained.  Indeed, the Second Department has held that knowledge 

of ʺpossible infiltration of contaminants into the vicinity of the subject propertyʺ is 

sufficient to trigger the statute of limitations, because the plaintiff had ʺobtained 

knowledge that would place ʹa reasonable person on notice of the need to 

undertake further investigation to ascertain the scope of the contamination.ʹʺ  

Benjamin v. Keyspan Corp., 963 N.Y.S.2d 128, 129 (2d Depʹt 2013) (emphasis 

added) (citation omitted); see also Oliver Chevrolet v. Mobile Oil Corp., 249 A.D.2d 

793, 794 (3d Depʹt 1998)  (holding that statute of limitations began to run with 

knowledge of gasoline discharge from leaking underground storage tanks but 

before gasoline was detected in well water because plaintiff was ʺaware that 

some amount of leakage had occurredʺ).   These cases are consistent with our 

conclusion in MTBE that a water provider may sue if a water source has ʺalready 




                                          ‐25‐ 
                                                                                            

been contaminated or . . . the contamination [is] significant enough to justify an 

immediate or specific remediation effort.ʺ  725 F.3d at 112.   

             In considering this issue, we must consider the purpose of a statute 

of limitations.  As the Supreme Court noted in California Public Employees’ 

Retirement System v. ANZ Sec., Inc., 137 S. Ct. 2042 (2017), statutes of limitations 

are ʺdesigned to encourage plaintiffs ʹto pursue diligent prosecution of known 

claims.ʹʺ  Id. at 2049 (citing CTS Corp. v. Waldburger, 134 S. Ct. 2175, 2183 (2014)).  

Toward that end, the limitations period begins to run ʺwhen the cause of action 

accrues.ʹʺ  Id. (citation omitted).  In a property damage case, such as this, the 

cause of action accrues ʺwhen the injury occurred or was discovered.ʺ  Id.  

(citation omitted). 

             With this purpose in mind, we reject the argument that the statute of 

limitations begins to run only after contamination is actually detected in an 

intake well.  If a cause of action does not accrue until contamination is found in a 

well, a claim might never accrue, as contaminated portions of a nearby aquifer 

might not ultimately reach a well, or might be so toxic as to require shutting 

down an intake well before contact is made.  Furthermore, a diligent water 

provider may take action to prepare its intake wells to treat incoming 




                                          ‐26‐ 
                                                                                        

contaminants prior to actual contact.  The approach advocated by the District 

would lead to the odd result of encouraging water providers to allow 

contamination to reach the wells so that a cause of action could accrue.  A 

diligent water provider that successfully prepares its wells to treat increased 

levels of incoming contaminants is still injured if it has to expend resources to 

prevent the pollution from reaching the drinking water.     

             We do not, however, hold that the statute of limitations commences 

when a reasonable water provider takes any action in anticipation of future 

contamination or has any knowledge of potential contamination.   Such a holding 

could deter water providers from investigating leaks or taking steps to address 

future contamination for fear of triggering the statute of limitations.  See Hanna, 

839 F. Supp. 2d at 666 (holding that ʺ[p]laintiffs should not be punishedʺ for 

investigating source of odor of hydrocarbons on their property because such 

actions are not sufficient to trigger statute of limitations).  As addressing water 

contamination is often a complex, multi‐year process, a holding that any 

anticipatory action triggers the statute of limitations would run the risk of 

curtailing a municipalityʹs ability to sue to recover costs.  In MTBE, this Court 

specifically refused to hold that ʺanticipat[ing] a future need to remediate 




                                         ‐27‐ 
                                                                                        

[pollution]ʺ by itself was enough to trigger the statute of limitations.  In re MTBE, 

725 F.3d at 112.  Rather, we required knowledge that the contamination was 

significant enough to justify ʺan immediate or specific remediation effort.ʺ  Id.   

         b.      The Factual Inquiry 

             Accordingly, we must consider whether the District was aware that 

the threat of contamination was sufficiently significant to warrant ʺimmediate or 

specific remediation efforts.ʺ  We agree with the district court that the record 

here establishes as a matter of law that the District had suffered injury and was 

aware of that injury before November 2010.  Indeed, the indisputable facts show 

that before November 2010, the District took a myriad of substantial and specific 

steps to address the contamination, including: 

                  The District took numerous steps in 2008 and 2009 toward 

building a second AST for Plant 4 and a new supply well, steps that would 

require the expenditure of millions of dollars;  

                  In doing so, the District recognized in a CIP that ʺthe existing 

treatment system [is] incapable of treating the higher influent levels expected to 

impact this site, [and the District] must immediately implement the upgrade of the 

treatment system,ʺ App. 959 (emphasis added);   




                                         ‐28‐ 
                                                                                      

                     In 2009, the District proposed an additional emergency GAC 

system, to be operational by May 2010, and in January 2010, the Town of Oyster 

Bay authorized a $13.95 million bond issuance for additional treatment facilities 

at Plant 4, App. 1054;  

                     On December 23, 2009, H2M sent a letter to the District stating 

that ʺthe contamination found at [VPB 116] will likely reach Plant 4 by this 

springʺ and recommended that the District ʺdeclare an emergency and expedite 

the planned improvements at Plant No. 4,ʺ App. 1054;  

                     On December 29, 2009, the Board of Commissioners declared 

such an emergency; and     

                     In December 2009, the District took Well 4‐2 off line in 

preparation for the installation of the GAC/AST.  

                A reasonable jury could only conclude that these actions taken by 

the District prior to November 2010 constituted ʺimmediate and specific 

remediation effortsʺ by a reasonable water provider to address pollution.  As a 

result, the Districtʹs claims for damages arising from contamination of Plant 4 

accrued before November 18, 2010, and thus are barred by the statute of 

limitations. 




                                          ‐29‐ 
                                                                                           

C.     Radium Contamination 

              The District alleges that radium was detected in Well 4‐1 and Well 4‐

2 in 2013, and therefore its suit against Northrop Grumman in November 2013 

was timely.  Northrop Grumman argues that the District knew of the radium 

contamination in 2006, and therefore the claim is barred by the statute of 

limitations.   

                It is undisputed that the District detected radium in its wells at the 

following levels at the following times: 

              February 2006   5.69 pCi/L in Well 4‐2 
              May 2006        5.55 pCi/L in Well 4‐1 
              September 2010  7.03 pCi/L in Well 4‐1 
              January 2013    5.87 pCi/L in Well 4‐1 
               
              The R&R recommended dismissal of the Districtʹs radium claims 

because the record established that: (1) the District could not ʺdetermine the 

source and seriousness of any radium contamination,ʺ in part because radium is 

naturally occurring in the water on Long Island, and (2) the District was aware of 

radium in 2006, and the level in 2013 was lower than the level in 2006, more than 

three years prior to suit.  The district court adopted the R&R concluding that the 

radium claim was barred by CPLR § 214‐c(2) because the District had knowledge 

of the contamination before November 2010.      



                                          ‐30‐ 
                                                                                           

                 On appeal, the District does not deny the earlier knowledge of the 

presence of radium, but argues that it did not know that the source of the radium 

was the Grumman site, rather than merely naturally occurring, until it filed this 

suit in 2013 and obtained information about the source from DEC.    

                 Northrop Grumman argues that the District waived its argument 

concerning the timeliness of this claim by failing to raise that point in its 

objections to the R&R.  It argues that the only objection raised by the District was 

an assertion that the district court should have considered new radium sampling 

results from a former Northrop Grumman property as a factual basis to establish 

causation.    

                 The Districtʹs argument fails.  Even if the District did not know the 

source of the radium until 2013 at the earliest, its claim is still barred by the 

statute of limitations because suit was filed more than five years after the District 

discovered the injury.  While CPLR § 214‐c(2) does not carve out an exception for 

delay in discovering the source of the injury, CPLR § 214‐c(4) extends the 

limitations period to one year after the discovery of the cause of the injury in 

these circumstances:  

                 [n]otwithstanding the provisions of subdivisions two 
                 and three of this section, where the discovery of the 



                                            ‐31‐ 
                                                                                        

           cause of the injury is alleged to have occurred less than 
           five years after discovery of the injury or when with 
           reasonable diligence such injury should have been 
           discovered, whichever is earlier, an action may be 
           commenced or a claim filed within one year of such 
           discovery of the cause of the injury. 
            
N.Y. CPLR § 214‐c(4).  Hence, if a plaintiff discovers an injury and discovers 

within the next five years the cause of that injury, the statute of limitations is 

extended to one year after the discovery of the cause. 

              Here, the District first learned of radium contamination in 2006.  It 

claims it did not learn of the source of the contamination until discovery began in 

this suit in 2013.  There was a seven‐year gap between the discovery of the injury 

in 2006 and the discovery of the source of the injury in 2013.  As a result, the 

Districtʹs claims regarding radium are also time‐barred. 

                                   CONCLUSION 

              For the reasons set forth above, we AFFIRM the decision of the 

district court.   




                                         ‐32‐